Citation Nr: 1029012	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-36 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen 
a claim regarding whether the stab wounds received by the Veteran 
on October 11, 1973, were incurred in the line of duty, or were 
the result of his own willful misconduct.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1974.

The Veteran's claim for entitlement to service connection for 
PTSD comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefit sought on appeal.  

Based on the Veteran's testimony at his June 2010 hearing before 
the undersigned Veterans Law Judge, the Board finds that the 
Veteran and his representative have actual knowledge of the fact 
that the Veteran's PTSD claim cannot be granted unless his PTSD 
stressor (the October 11, 1973, in-service knife fight that 
resulted in the Veteran's stab wounds) is found to be in the line 
of duty (as opposed to willful misconduct).  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2009).  

In a September 1976 Administrative Decision by the RO, the 
Veteran's 1973 incident was found to be willful misconduct.  The 
Veteran did not appeal this Administrative Decision, and it 
became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  At his hearing, 
the Veteran argued that the 1973 incident was not willful 
misconduct, and therefore should be characterized as being 
incurred in the line of duty.  Therefore, the Board finds that 
the Veteran's March 2008 claim for service connection for PTSD 
included the claim of whether new and material evidence has been 
received to reopen a claim regarding whether the stab wounds 
received by the Veteran on October 11, 1973, were incurred in the 
line of duty, or were the result of his own willful misconduct.  


In Harris v. Derwinski, the Court of Appeals for Veterans Claims 
(the Court) held that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
"could render any review by this Court of the decision [on the 
other claim] meaningless and a waste of judicial resources," the 
two claims are inextricably intertwined.  Harris, 1 Vet.App. 180, 
183 (1991).  The Board finds that the claim of whether the 
Veteran's reaction to the underlying claimed stressor that 
supports his claim for PTSD would have a significant impact upon 
the current issue on appeal, and therefore the issue of whether 
new and material evidence has been received to reopen a claim 
regarding whether the stab wounds received by the Veteran on 
October 11, 1973, were incurred in the line of duty, or were the 
result of his own willful misconduct must be reviewed.  The Board 
has adjusted the issues on appeal accordingly.

The issues of entitlement to service connection for a scar 
on the left arm and entitlement to service connection for 
a left hand disorder have been raised by the record in a 
March 2008 statement by the Veteran, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) 
in a rating decision.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

First, the Veteran has not been provided any VCAA notice 
concerning whether new and material evidence has been received to 
reopen a claim regarding whether the stab wounds received by the 
Veteran on October 11, 1973, were incurred in the line of duty, 
or were the result of his own willful misconduct.  Specifically, 
the Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 
(2006), which addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the Veteran must be 
apprised as to the requirements both of the underlying claim, as 
well as the definitions of new and material evidence.  Kent 
further requires that the notice inform the Veteran as to the 
basis for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  The Veteran is entitled to 
proper VCAA notice under 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), and Kent.

Second, the Veteran's personnel file is not currently in the 
claims file.  The personnel file may contain a Line of Duty 
Determination for the 1973 in-service incident.  This 
Determination would be particularly helpful in deciding whether 
new and material evidence has been received to reopen a claim 
regarding whether the stab wounds received by the Veteran on 
October 11, 1973, were incurred in the line of duty, or were the 
result of his own willful misconduct.  The United States Court of 
Appeals for Veterans Claims (the Court) has determined that if 
all relevant personnel records have not been obtained, that may 
be a breach of the duty to assist and grounds for remand.  See 38 
U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 
Vet. App. 96, 101-03 (2005).

As noted above, the service connection for PTSD cannot be granted 
unless the Veteran's stressor (the October 11, 1973, in-service 
knife fight that resulted in the Veteran's stab wounds) is found 
to be in the line of duty (as opposed to willful misconduct). The 
Board finds that the PTSD claim is inextricably intertwined with 
the other pending claim and a decision on the PTSD claim will be 
deferred pending readjucation of the other claim.  This is in 
accordance with Harris, 1 Vet. App. at 183, in which the Court 
recognized that inextricably intertwined claims should not be 
adjudicated piecemeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a claim 
regarding whether new and material evidence 
has been received to reopen a claim regarding 
whether the stab wounds received by the 
Veteran on October 11, 1973, were incurred in 
the line of duty, or were the result of his 
own willful misconduct.  This notice should 
also provide him with proper notice, under 
Kent v. Nicholson, 20 Vet. App. 1 (2006), of 
the full and complete definitions of new and 
material evidence under the current version 
of the regulations (in effect since August 
29, 2001), and of the specific evidence 
required to reopen this previously 
adjudicated claim based on the reasons 
contained in the September 1976 denial.

2.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all service 
personnel records from the National Personnel 
Records Center (NPRC) or from any other 
source deemed appropriate.  Associate all 
such records with the Veteran's claim folder.  
If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-(iv) 
(2009) must be complied with.

3. Ask the Veteran to provide a list of 
private medical providers who have treated 
him since his discharge from service.  Inform 
the Veteran that the list should include any 
treatment provided to him when he was 
incarcerated.  Ask the Veteran to sign the 
appropriate releases and document all 
attempts to retrieve such information.  

4.  After the above actions have been 
completed, readjudicate the Veteran's claim 
for entitlement to service connection for 
posttraumatic stress disorder (PTSD), after 
first adjudicating the claim regarding 
whether new and material evidence has been 
received to reopen a claim regarding whether 
the stab wounds received by the Veteran on 
October 11, 1973, were incurred in the line 
of duty, or were the result of his own 
willful misconduct.  If the claims remain 
denied, issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

